DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an application filed on 03/09/2021.
Claims 1-14 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 10, 11 and 13 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Krishnamurthy et al. (US Pub No. 2021/0099116 A1 and Krishnamurthy hereinafter).
As to Claim 1, Krishnamurthy in his teachings as shown in Fig.6 discloses a board (602 of 600) (See also [0088]-[0089]) comprising:
a first motor driver control circuit including a first H-bridge (624) and a second H-bridge (626) (See also [0090]);
a first connector (P2, P3, P4) including at least the following: a first pin (P2) to which a first output (high side of 606) of the first H-bridge is input (604), a second pin (P3) to which a second output (low side of 606) of the first H-bridge is input (604), and a third pin (P4) (See also [0091]); and

a second connector (P5, P6, P4) disposed apart from the first connector and including at least the following: a first pin (P5) to which a first output (high side of 608) the second H-bridge is input (604), a second pin (P6) to which a second output (low side of 608) of the second H-bridge is input (604), and a third pin (P4) of the second connector (See also [0092]).
As to Claim 11, Krishnamurthy in his teachings as shown in Fig.6 discloses an electronic apparatus (600) comprising:
a board (602 of 600) (See also [0088]-[0089]), wherein the board includes a first motor driver control circuit including a first H-bridge (624) and a second H-bridge (626) (See also [0090]); a first connector (P2, P3, P4) including at least the following: a first pin (P2) to which a first output (high side of 606) of the first H-bridge is input (604), a second pin (P3) to which a second output (low side of 606) of the first H-bridge is input (604), and a third pin (P4) (See also [0091]); and a second connector (P5, P6, P4) disposed apart from the first connector and including at least the following: a first pin (P5) to which a first output (high side of 608) the second H-bridge is input (604), a second pin (P6) to which a second output (low side of 608) of the second H-bridge is input (604), and a third pin (P4) of the second connector (See also [0092]);
a stepping motor (604); and 
a connector to which a wire rod connected to the first connector (Fig.6 shows a wire rod of the inductor (606) connected to the first connector (P2 and P3) to drive the stepping motor (604)) and a wire rod connected to the second connector are connected 
As to Claim 13, Krishnamurthy in his teachings as shown in Fig.6 discloses an electronic apparatus (600) comprising:
a board (602 of 600) (See also [0088]-[0089]), wherein the board includes a first motor driver control circuit including a first H-bridge (624) and a second H-bridge (626) (See also [0090]); a first connector (P2, P3, P4) including at least the following: a first pin (P2) to which a first output (high side of 606) of the first H-bridge is input (604), a second pin (P3) to which a second output (low side of 606) of the first H-bridge is input (604), and a third pin (P4) (See also [0091]); and a second connector (P5, P6, P4) disposed apart from the first connector and including at least the following: a first pin (P5) to which a first output (high side of 608) the second H-bridge is input (604), a second pin (P6) to which a second output (low side of 608) of the second H-bridge is input (604), and a third pin (P4) of the second connector (See also [0092]);
a first direct-current (603) motor;
 a second DC (605) motor; 
at least the following: three wire rods connected to a connector of the first DC motor and the first connector (Fig.6 shows at least three a wire rods where the first wire is connected to the high side (P2), the second wire rod is connected to the low side (P3) of the first H-bridge 624 to the DC motor (603) and the third/fourth wire rod connected from the high side/low side of the DC motor (603) to the to the inductor (606) of the stepping motor (604) respectively); and 

As to Claim 2, Krishnamurthy discloses the board according to claim 1, further comprising a wire, wherein the wire is connected to the third pin of the first connector, or the wire connected to the third pin of the second connector (Fig.6 shows a wire that connects the connector of the board 602 with the third pin P4 of the first and second H-bridge (624, 626)).
As to Claim 3, Krishnamurthy discloses the board according to claim 2, further comprising a processor (612), wherein the wire is connected to the processor (See [0090]).
As to Claim 5, Krishnamurthy discloses the board according to claim 1, further comprising both a wire connected to the third pin of the first connector and a wire connected to the third pin of the second connector (Fig.6 shows a wire that is connected  the third pin (P4) of both the first and second H-bridge (624, 626)).
As to Claim 6, Krishnamurthy discloses the board according to claim 1,
wherein the first motor driver control circuit is a motor driver control circuit configured to drive a stepping motor (Fig.6 shows the first motor driver control circuit (616) connected to the first and second H-bridge (624, 626) via the gate drivers (620, 622) to drive a stepping motor (604)), and

As to Claim 10, Krishnamurthy discloses the board according to claim 1, further comprising an unpopulated region in which a motor driver control circuit, different from the first motor driver control circuit, is mountable, wherein at least four wires extending from the unpopulated region are formed in the unpopulated region (Fig.6 shows a motor driver circuit (620, 622) different from the motor control circuit (616) mounted in the unpopulated region and connected by at least four wires to the first and second H- printer bridge (624, 626) as shown in the figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Sugamoto (US Pub No. 2018/0351490 A1).
 As to Claim 4, Krishnamurthy discloses the board according to claim 2, however, it doesn’t explicitly disclose:
wherein the first motor driver control circuit is a motor driver control circuit configured to drive a motor to output a lock signal, and
wherein the wire transmits the lock signal output from the motor.
Nonethless, Sugamoto in his teachings as shown by at least Fig. 3B discloses an operation waveform diagram showing the operation of the driving circuit 100 of Fig. 2,  wherein the driving circuit 100A changes the currents I OUT1 and I OUT2 in synchronization with an edge of the CLK signal. This instructs the stepping motor 202 to rotate by an angle according to the number of pulses. Hence, when the judgment time τ has elapsed after the last CLK signal is generated at the time point t1, the Hi-Z signal is asserted at the time point t.2, which sets the driving circuit 100A to the high-impedance mode. In the high-impedance mode, the currents I OUT1 and I OUT2 are set to zero, which fixes the rotational position of the stepping motor 202. In addition, with the driving circuit 100A, this arrangement requires only the two external interface pins to provide the high-impedance mode to be implemented as an additional function. In the high-impedance mode, current supply to the stepping motor 202 is suspended, thereby allowing the current consumption to be reduced (See [0052]-[0055]).

As to Claim 12, Krishnamurthy discloses the electronic apparatus according to claim 11, it doesn’t explicitly disclose:
wherein the stepping motor is a motor configured to drive a development device of a printer.
Nonethless, Sugamoto in his teachings as shown in Fig.1-Fig.12 discloses a stepping motor (202) that can be used to drive a printer (See [0003]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the instant application for the drive of the motor to be used in a printer as thought by Sugamoto within the teachings of Krishnamurthy to employ stepping motors for various kinds of operations in order to adjust the position of movable components such as lenses, pickup heads, print heads, driving operations for driving a sheet feeder roller, and the like (See [0003]).

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Morone et al. (US Pub No. 2018/0357197 A1 and Morone hereinafter).
As to Claim 7, Krishnamurthy discloses the board according to claim 1, however it doesn’t explicitly disclose:

Nonethless, Morone in his teachings in Fig.1-10 discloses a second/multiple driver circuits that include H-bridge circuits (ICx/ICi) that are typically integrated in a single integrated circuits (IC1- IC6) to drive motors (M1-M12) (See at least Fig.5 and see also [0041])
Therefore, it would have been obvious modification to one having ordinary skill in the art before the effective date of the instant application to include multiple driver circuits including third and fourth H-bridge as thought by Morone within the teachings of Krishnamurthy in order to share data between a microcontroller and a plurality of driving circuits of actuators which extends the number of the driving circuits and/or the number of the actuators that can be controlled through the microsecond bus (See [0006]).
As to Claim 8, Krishnamurthy in view of Morone discloses the board according to claim 7, further comprising a third connector to which an output from the second motor driver control circuit is input (Morone: Fig.5 shows a third connector (one driver IC having four connectors) from the driver H-bridge/chip (IC1-IC6) connected as an input to the motors (M1-M12)).
As to Claim 9, Krishnamurthy in view of Morone discloses the board according to claim 7, wherein the first connector includes a pin to which an output from the second motor driver control circuit is input (Morone: Fig.5 shows a pin from the driver H-bridge/chip (IC1-IC6) as an output connected as an input to the motors (M1-M12)).

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Noie et al. (US Pub No. 2019/0260316 A1 and Noie hereinafter).
As to Claim 14, Krishnamurthy discloses the electronic apparatus according to claim 13, but it doesn’t explicitly disclose:
a motor configured to drive a fan
	Nonethless, Noie in his teachings as shown in Fig.1-15 discloses a fan motor 102, fan motor driving IC 200 that includes an H-bridge circuit 210 and a pre-driver 220,a position detection circuit 230 and a driving-signal generating portion 240 (See [0070]). Furthermore, an electronic machine having the cooling device (510_1, 510_2) of the embodiment as shown in Fig. 15 (See [0105).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the instant application for the drive of the motor to drive a fan as thought by Noie in order to blow air to the heat sink to avoid overheating/cool the device (See [0105]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846